DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17 and 18 are currently pending.
Claims 1-16 and 19 have been previously canceled.
Claims 17 and 18 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Status of Rejections Pending since the Office Action of 10 November 2021
All the rejections pending since the previous Office Action are withdrawn in view of Applicant’s amendment. However, new grounds of rejection is presented as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Jeon, WO 2012111870 (English translation attached).
Regarding claims 17 and 18, Jeon teaches a solar light-charged street lamp (100; Fig.1), corresponding to the claims “solar array”, comprising: 
A support structure (120; Fig.1); and
A plurality of pairs of solar panels (220; Fig.2), each pair in a separate solar charging strut (200a, 200b, 200c, 200d…) fixedly attached to the support structure 120, each pair of solar panels having two separate solar panels 220 fixed in a joined together back-to back orientation. Joen teach that each solar charging strut has a polygonal cross section with solar panels 220 on its three sides (facing East, West, and South) (See claim 4), wherein the solar panels facing East and West are considered to be in a joined together back-to back orientation.
Jeon teaches that each solar panel 220 includes a flat surface for receiving solar radiation and each pair of solar panels is vertically spaced apart from other pairs of solar panel (see figure below). Note that each alternating pair is vertically spaced apart from each other.
Joen further teaches that the solar array is electrically connected to a power grid (G; Fig.4) (as required by claim 17) and to a rechargeable battery (250; Fig.4), corresponding to the claimed “electrical storage device) as required by claim 18.

    PNG
    media_image1.png
    853
    722
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/       Primary Examiner, Art Unit 1726